Citation Nr: 1022870	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the feet including secondary to type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

Claims of service connection, to include as due to herbicide 
exposure, in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam, was subject to a stay imposed as a 
result of the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  In May 2008, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
reversing the Court.  The United States Supreme Court then 
denied the petition for a writ of certiorari in January 2009.  
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Secretary 
has lifted the stay; adjudication of the claims has been 
resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his type 2 diabetes mellitus was 
caused by, among other things, his exposure to Agent Orange 
while on a temporary duty assignment from his unit in 
Thailand to the Republic of Vietnam.  However, while in 
December 2006 the National Personnel Records Center (NPRC) 
notified the RO that there was no evidence in the Veteran's 
file to substantiate any service in the Republic of Vietnam, 
the NPRC did not thereafter provide VA with the claimant's 
service personnel records.  Without these records, the Board 
is unable to undertake a de novo review of the evidence to 
ascertain if it shows that the claimant ever set foot in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e) 
(2009); Haas, supra.  Therefore, the Board finds that a 
remand is required to obtain and associate these records with 
the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).  

Next, the Veteran in his VA Form 9, Appeal to Board of 
Veterans' Appeals, reported that he was exposed to Agent 
Orange when it was sprayed around his base camp in Thailand 
to keep down jungle growth.  Moreover, in a November 2008 
letter from the former deputy Secretary Mansfield to Senator 
Akaka (SVAC Chairman) it was noted that the Department of 
Defense acknowledged that it had used herbicide around the 
perimeter of airbases in Thailand to provide clear fields of 
fire to secure the base.  Therefore, a remand is also 
required for the agency of original jurisdiction to attempt 
to ascertain if the Veteran's base was one of those bases in 
Thailand that used herbicide around its perimeter following 
the guidelines found at M21-MR, Part IV, Subpart ii, Chapter 
2, Section C (December 13, 2005). 

The Board also notes that the Veteran attached to his VA Form 
9 several photographs which show, among other things, orange 
colored barrels sitting near a runway where military aircraft 
are parked.  Moreover, the Veteran in his VA Form 9 reported 
that the photographs he provided VA showed barrels of Agent 
Orange which were stored and used around his base.  However, 
the Board can find nothing in the photographs that 
objectively confirms his claims as to when and where they 
were taken or what is in the barrels that are seen in the 
photographs.  Therefore, while the appeal is in remand 
status, the Veteran should be invited to provide VA with any 
such objective evidence he may have in his possession to 
include dates, location and the nature of his exposure.  See 
38 U.S.C.A. § 5103A(b).

In this regard, if any records obtained pursuant to the M21-
MR development or the additional information obtained from 
the Veteran objectively confirms his exposure to herbicide 
while serving in Thailand, the claimant should be provided 
with a VA examination to ascertain if his type 2 diabetes 
mellitus and/or peripheral neuropathy of the feet were caused 
by that exposure.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board finds that given the Veteran's claim that 
his peripheral neuropathy of the feet may have also been 
caused by his type 2 diabetes mellitus, while the appeal is 
in remand status the agency of original jurisdiction should 
provide him with additional 38 U.S.C.A. § 5103A (West 2002) 
notice which notice must include notice of 38 C.F.R. § 3.310 
(2006) and 38 C.F.R. § 3.310 (2009) because such notice has 
not as yet been provided to the claimant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and associate 
with the claims file the Veteran's 
complete service personnel records.  
Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
All actions to obtain the requested 
records should be documented fully in 
the claims file.  Because these are 
Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims files and 
the Veteran should be provided with a 
copy of that memorandum.

2.	The RO/AMC should attempt to verify if 
the Veteran's base was one of those 
bases in Thailand that used herbicide 
around its perimeter following the 
guidelines found at M21-MR, Part IV, 
Subpart ii, Chapter 2, Section C.

3.	The RO/AMC should contact the Veteran 
and ask him to provide VA with any 
objective evidence he may have that 
could objectively confirm his claims 
as to when and where the photographs 
he provided VA were taken and that 
Agent Orange was being stored in the 
barrels that are seen in the 
photographs and any additional 
information regarding the approximate 
dates, location and nature of his 
herbicide exposure. 

4.	After undertaking the above 
development to the extent possible and 
if the above development documents 
exposure to herbicide while serving in 
Thailand, the RO/AMC should make 
arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an examination to ascertain 
the origins or etiology of his type 2 
diabetes mellitus and peripheral 
neuropathy of the feet.  The claims 
folder is to be provided to the 
examiner for review in conjunction 
with the examination.  After a review 
of the record on appeal and an 
examination of the claimant, the 
examiner should provide answers to the 
following questions:
(a)	Is it at least as likely as not 
that the Veteran's type 2 
diabetes mellitus was caused by 
his military service including 
his confirmed exposure to 
herbicides?
(b)	Is it at least as likely as not 
that the Veteran's peripheral 
neuropathy of the feet was caused 
by his military service including 
his confirmed exposure to 
herbicides?
(c)	Is it at least as likely as not 
that the Veteran's peripheral 
neuropathy of the feet was caused 
or aggravated by his by type 2 
diabetes mellitus?

Note 1:  In providing answers to the 
above questions, the examiner is 
advised that the term "as likely as 
not" does not mean within the realm 
of possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

Note 2:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's 
peripheral neuropathy in either of 
foot was aggravated by his type 2 
diabetes mellitus, the examiner should 
provide a base-line as to the severity 
of the peripheral neuropathy before 
being aggravated by type 2 diabetes 
mellitus.

5.	After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice in accordance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2009) which notice 
must include, among other things, 
notice of 38 C.F.R. § 3.310 (2006) and 
38 C.F.R. § 3.310 (2009) as well as 
M21-MR, Part IV, Subpart ii, Chapter 
2, Section C (December 13, 2005).  

6.	Thereafter, the RO/AMC should 
readjudicate the claims.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including 
38 C.F.R. § 3.310 (2006), 38 C.F.R. 
§ 3.310 (2009), and M21-MR, Part IV, 
Subpart ii, Chapter 2, Section C 
(December 13, 2005).  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

